DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connector securable to an end portion” and “the connector arranged to engage the claim” in claims 1, 11 and 20.
Claim limitation “connector” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “connector” as a substitute for means coupled with functional language “securable” and “to engage” without reciting sufficient structure to achieve the function.  Furthermore, the generic place holder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the corresponding structure of the 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph limitation “connector” described in the specification includes a cylindrical structure with an opening (Fig. 4A) , a strap tab and a fastener ([52]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 9 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "a frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “a frame” is the same frame as referenced in claim 1 or a different frame.  For the purposes of examination the limitation will be interpreted as --an edge of the frame --.
As claim 4 depends from claim 3, it is rejected for at least the same reasons as claim 3.
The term “generally parallel” in claim 9 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination “generally parallel” will be construed as –to a different direction with an inner surface of the retainer extending downwardly-- .
The term “about 180 degrees” in claims 18  and 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination “about 180 degrees” will be construed as --180 degrees-- .
As claims 19 depends from claim 18, it is rejected for at least the same reasons as claim 18. 
Claim 19 recites the limitation "a connector" in line  2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the first and second segments each have the same connector or a different connector.  For the purposes of examination the limitation will be interpreted as –wherein the cable has first and second segments, the first segment having the connector adapted to engage the frame, the second segment having another connector adapted to engage the frame --.
Claim 19 recites the limitation “neutral position” which is unclear.  For the purposes of examination the term “neutral position” will be interpreted as --a straight position--.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2013/0184628) in view of Chetlapalli (US 2015/0005685).
Regarding claim 1, Ingimundarson discloses a strap attachment for attaching a strap to a frame member 34  (frame member 34, Fig. 1, [0057]; base 18 securable to frame member 34, [0057]), comprising: a retainer 52 (cable retainer 52, see annotated Fig. 5 below, [0062]); 

    PNG
    media_image1.png
    308
    648
    media_image1.png
    Greyscale




a cable 32A, 32B (cables 32A, 32B, [0061], annotated Fig. 5) connected to the retainer ([0061], Fig. 5) having at least one segment 32A, 32B arranged to be adjustably connected to a frame 18 of a device 11 (base 18, [0057]; base 18 is securable to brace 11 thus is a frame of a device; base includes a housing for receiving tightening device, [0013]; tightening device 30 includes two cables 32A, 32B which secure to a cable retainer, [0060]; a cable may be rotatably secured and windable about the tightening device; thus the at least one segment is arranged to be adjustably connected to a base 18 [frame]).
	Ingimundarson does not disclose a connector securable to an end portion of a first segment of the cable, the connector arranged to engage the frame.
	Chetlapalli teaches an analogous cable 480 arranged to be connected to an analogous frame 478 (spool 478, [0091],  and a connector 482 (tab or ferrule 482, [0092]) securable to an end portion of a first segment of the cable ([0092]), the connector arranged to engage the frame ([0092]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the strap attachment for attaching a strap to a frame member of Ingimundarson a connector securable to an end portion of a first segment of the cable, the connector arranged to engage the frame, as taught by Chetlapalli, in order to provide an improved strap attachment that facilitates retaining a cable (Chetlapalli, [0092]).
	Regarding claim 7, Ingimundarson in view of Chetlapalli discloses the invention as described above and further discloses wherein the retainer defines an outer surface opposite an inner surface, the outer surface defining an arcuate profile (see annotated Ingimundarson Fig. 5 above with regard to the claim 1 rejection)
	Regarding claim 8, Ingimundarson in view of Chetlapalli discloses the invention as described above and further discloses wherein the retainer defines an internal channel 54 (Ingimundarson [0061], Ingimundarson Fig. 5) arranged for the cable to extend therethrough (Ingimundarson Fig. 5, Ingimundarson [0061]).
	Regarding claim 9, Ingimundarson in view of Chetlapalli discloses the invention as described above and further discloses wherein the internal channel defines at least one section arranged to redirect the cable from a first direction entering the retainer to a different direction generally parallel with an inner surface of the retainer (see annotated Ingimundarson Fig. 5 below where a second of the retainer 52 extends downwardly as does the inner surface).

    PNG
    media_image2.png
    308
    648
    media_image2.png
    Greyscale

	Regarding claim 10, Ingimundarson in view of Chetlapalli discloses the invention as described above and further discloses wherein the retainer defines at least one aperture through which the cable extends into the internal channel (see annotated Ingimundarson, Fig. 5 above, [0061]).
	Regarding claim 11, Ingimundarson discloses in an  embodiment of Fig. 8A to 8E, a strap attachment assembly for attaching a strap to a device 11 (Fig. 8A, Fig. 5, [0057], embodiment of Fig. 8A to 8E includes a frame 18; frame securable to device 11, [0057]), comprising: a frame member 34 (frame member 34, Fig. 1, [0057]; frame 18 securable to device 11, [0057]; device 11 has frame member 34), belonging to the device ( [0057], [0066]; frame 18 securable to device 11, [0057];  device 11 has frame member 34, [0057]; thus frame member belongs to device); a retainer 78 (cable retainer 78, Fig. 8E, [0064]); a cable 32 (cable 32, [0064]) connected to the retainer ([0064, Fig. 8E)  having at least one segment (a part or side of cable 32 is a segment) arranged to be adjustably connected to a frame 18 of the device 11 (base 18, [0066]; base 18 is part of brace 11, [0057]; thus is a frame of a device; base includes a housing for receiving the tightening device, [0013]; thus frame connected to tightening device which is part of the device; cable connects to tightening device [0064],[0067]; thus cables connect to frame which is connected to tightening device; a cable may be rotatably secured and windable about the tightening device, [0013]; thus cable is adjustable; thus the at least one segment is arranged to be adjustably connected to a frame 18); wherein the frame defines at least one opening 72, 74 through which the cable extends ([0067]) and has a first end portion retained by the frame in said at least one opening ([0067]); cables extend through openings 72, 74, [0067]; each cable has an end portion, see annotated Fig. 8A below).

    PNG
    media_image3.png
    722
    362
    media_image3.png
    Greyscale

	Ingimundarson does not disclose a connector securable to an end portion of a first segment of the cable, the connector arranged to engage the frame.
	Chetlapalli teaches an analogous cable 480 arranged to be connected to an analogous frame 478 (spool 478, [0091],  and a connector 482 (tab or ferrule 482, [0092]) securable to an end portion of a first segment of the cable ([0092]), the connector arranged to engage the frame ([0092]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the strap attachment for attaching a strap to a frame member of Ingimundarson a connector securable to an end portion of a first segment of the cable, the connector arranged to engage the frame, as taught by Chetlapalli, in order to provide an improved strap attachment that improved strap attachment that facilitates retaining a cable (Chetlapalli, [0092]).
	Regarding claim 13, Ingimundarson in view of Chetlapalli discloses the invention as described above and further discloses wherein the frame has a body (see annotated Chetlapalli, Fig. 7 below with regard to claim 14) defining a cavity 481 (recess 481, Chetlapalli, [0092]) arranged for receiving the connector (Chelapalli, [0092]).
Regarding claim 14, Ingimundarson in view of Chetlapalli discloses the invention as described above and further discloses  the body defines at least one guide segment 481 (walls of recess 481 [cavity], Chetlapalli, [0092], which inherently guide and are thus guide segments) about which the cable extends (see Chetlapalli, annotated Fig. 7 below, where cable is curved it extends about the recess 481 [cavity] wall) 

    PNG
    media_image4.png
    488
    781
    media_image4.png
    Greyscale

wherein the connector is adapted to bias against the at least one guide segment (tab or ferrule 482 [connector]is sized to closely fit within the recess to be lodged, Chetlapalli, [0092]; the recess includes at least one guide segment [walls of recess]; thus the connector is adapted to bias against the at least one guide segment).
Regarding claim 15, Ingimundarson in view of Chetlapalli discloses the invention as described above and further discloses wherein the body and the at least one guide segment form at least one channel 483 (Chetlapalli, [0092]) sized to permit extension of the cable ([0092]) and prevent extension of the connector therein (See Fig. 7 where connector 482 appears larger than channel 483 opening; thus channel 483 is sized to prevent extension of the connector).


Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2013/0184628) in view of Chetlapalli (US 2015/0005685) and in further view of Ingimundarson II (2010/0331750).
Regarding claim 2, Ingimundarson in view of Chetlapalli discloses the invention as described above.
Ingimundarson in view of Chetlapalli does not disclose further comprising a strap looped about the retainer.
Ingiumdarson II teaches an analogous retainer 148 (bracket 148, [0305]) and an analogous strap 20 (strap 20, [0305]) looped about the retainer (Fig. 53, [0305]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the strap of the strap attachment for attaching a strap to a frame member of Ingimundarson in view of Chetlapalli is further comprising a strap looped about the retainer, as taught by Ingimundarson II, in order to provide an improved strap attachment that allows a user to set an approximate desired length (Ingimundarson II, [0305]).
Regarding claim 3, Ingimundarson in view of Chetlapalli discloses the invention as described above and further discloses wherein the retainer defines an inner surface arranged proximate to an edge of a frame (see annotated Ingimundarson Fig. 5 below)

    PNG
    media_image5.png
    346
    665
    media_image5.png
    Greyscale

Ingimundarson in view of Chetlapalli does not disclose the inner surface adapted for wrapping a strap thereabout.
Ingimundarson II teaches an analogous retainer 148 (bracket 148, [0305]), an analogous strap 20 (strap 20, [0305]), and an analogous inner surface 148 (ring 148 has an inner surface; annotated Fig. 53 below, [0305]), 

    PNG
    media_image6.png
    262
    601
    media_image6.png
    Greyscale



the inner surface adapted for wrapping a strap thereabout (Fig. 53, [0305]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that inner surface of the retainer of the strap attachment of Ingimundarson in view of Chetlapalli, is adapted for wrapping a strap thereabout, as taught by Ingimundarson II, in order to provide an improved strap attachment that allows a user to set an approximate desired length (Ingimundarson II, [0305]).
Regarding claim 4, Ingimundarson in view of Chetlapalli and in further view of Ingimundarson II discloses the invention as described above and further discloses wherein the strap includes a first segment (annotated Fig. 53 below) 

    PNG
    media_image7.png
    319
    601
    media_image7.png
    Greyscale


adapted to wrap about the inner surface (Ingimundarson II, [0305]) and a second segment (annotated Ingimundarson II, Fig. 53 above) extending past the first segment (annotated Fig. 53) to secure to the first segment past an outer surface of the retainer (Ingimundarson II, [0305]; end portion 174 of the strap 20 secures to a receiving portion 176 of the strap 20, [0305], Fig. 55), such that the strap is biased about an inner surface of the retainer (annotated Ingimundarson II Fig. 53 and Ingimundarson II  Fig. 55 shows the strap 20 resting against the inner surface; the straps are secured to each other, Ingimundarson II  [0305]; thus it is implicit that the strap is biased about an inner surface).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2013/0184628) in view of Chetlapalli (US 2015/0005685) and in further view of Liu (2019/0313722) .
	Regarding claim 5, Ingimundarson in view of Chetlapalli discloses the invention as described above.
	Ingimundarson in view of Chetlapalli does not disclose wherein the cable is braided.
	Liu teaches an analogous cable that is braided ([0052]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the cable of the strap attachment for attaching a strap to a frame member is braided, as taught by Liu, in order to provide an improved strap attachment that has a lightweight cable (Liu, [0052]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2013/0184628), in view of Chetlapalli (US 2015/0005685), in view of Liu (2019/0313722) ) and in further view of Ingimundarson II (2010/0331750).
 Regarding claim 6, Ingimundarson in view of Chetlapalli and in further view of Liu disclose the invention as described above.
Ingimundarson in view of Chetlapalli and in further view of Liu does not disclose that the retainer is plastic.
Ingimundarson II teaches an analogous retainer (bracket 148, [0305], Fig. 53; bracket part of embodiment of buckle assembly, [0301]) that is plastic (buckle assembly of which bracket 148 [retainer] is a part of is plastic, [0312]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the retainer of the strap attachment for attaching a strap to a frame member of Ingimundarson in view of Chetlapalli is plastic, as taught by Ingimundarson II, in order to provide an improved strap attachment that provides sufficient resiliency (Ingimundarson II, [0312])
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2013/0184628) in view of Chetlapalli (US 2015/0005685) and in further view of Houser (US 2005/0273025).
Regarding claim 12, Ingimundarson in view of Chetlapalli discloses the invention as described above and further discloses wherein the at least one opening is arranged for angular displacement of the at least one segment of the cable relative to the frame (openings and structural features may be formed to guide the cables,  Ingimundarson, [0067]; thus it follows that the openings are arranged for some angular displacement relative to the frame]).
Ingimundarson in view of Chetlapalli does not disclose wherein the at least one opening is configured with a taper.
	Houser teaches analogous frame 113, 115 (cable guide, 113, conduit 115, [0023]) defining an opening (conduit has opening, see Fig. 1) and an analogous cable 111 ([0023])where the at least one opening is configured with a taper (see opening 115 of conduit in Fig. 1. tapers).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the at least one opening defined by the frame of the strap attachment assembly of Ingimundarson in view of Chetlapalli is configured with a taper, as taught by Houser, in order to provide an improved strap attachment assembly that guides the cable [0023]).
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2013/0184628) in view of Chetlapalli (US 2015/0005685) and in further view of Burns (US 2016/0120267).
Regarding claim 16, Ingimundarson in view of Chetlapalli discloses the invention as described above.
Ingimundarson in view of Chetlapalli does not disclose wherein a detent protrudes from the body toward the at least one guide segment to define a first narrowed channel more narrow than the at least one channel.
Burns teaches an analogous cable 1360 (lace 1360, [0137])  and an analogous body 1310 (body of spool 1310 [analogous frame], [0135]) defining an analogous guide segment (outside flange portion, see annotated Fig. 20 B below; 

    PNG
    media_image8.png
    647
    777
    media_image8.png
    Greyscale




and cantilevered element that forms channel 1314) wherein the body and the guide segment form an analogous at  least one channel (annotated Fig. 20B) sized to permit extension of the cable (see annotated Fig. 20B) wherein a detent (annotated Fig. 20B) protrudes from the body toward the at least one guide segment (annotated Fig. 20B) to define a first narrowed channel more narrow than the at least one channel (annotated Fig. 20B).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a detent protrudes from the body toward the at least one guide segment of the strap attachment assembly of Ingimundarson in view of Chetlapalli to define a first narrowed channel more narrow than the at least one channel, as taught by Burns, in order to provide an improved strap attachment assembly that better aligns channels with entrance and exits (Burns, [0136[).
Regarding claim 17, Ingimundarson in view of Chetlapalli and in further view of Burns discloses the invention as described above and further discloses wherein the at least one guide segment is cantilevered toward the body (see annotated Fig. 20B above with regard to claim 16) to form a second narrowed channel 1314 (channel 1314, [0136]) more narrow than the at least one channel (see annotated Fig. 20B above with regard to claim 16).
Regarding claim 18, Ingimundarson in view of Chetlapalli and in further view of Burns discloses the invention as described above and further discloses wherein the cable circulates through an internal channel 84 (channel 84,  Ingiumundarson [0069]) formed by the retainer at about 180 degrees from entering a first aperture and exiting a second aperture (see annotated Ingimundarson Fig. 8A below and Fig. 8E).

    PNG
    media_image9.png
    672
    345
    media_image9.png
    Greyscale

Regarding claim 19, Ingimundarson in view of Chetlapalli and in further view of Burns discloses the invention as described above and further discloses wherein the cable has first and second segments (see annotated Ingimundarson Fig. 8A below), first and second segments adapted to engage the frame (base 18, [0066]; base 18 is part of brace 11, Ingimundarson, [0057]; thus is a frame of a device; base includes a housing for receiving the tightening device, [0013]; thus frame connected to tightening device which is part of the device; cables [which include two segments] connect to tightening device [0064],[0067]; thus cable segments engage the frame via tightening device), a first segment having a connector 482 adapted to engage the frame (Chetlapalli, [0092])

    PNG
    media_image10.png
    668
    361
    media_image10.png
    Greyscale


the first segment being adapted to extend a first distance farther from a frame edge of the frame to the retainer than a second distance measured along the second segment from the frame edge of the frame to the retainer (see annotated Ingimundarson Fig. 8A above); wherein the first and second segments are arranged to extend at an acute angle or an oblique angle relative to the frame edge (see annotated Ingimundarson Fig. 8A above which shows the first segment extends at an angle relative to the frame edge and the second segment extends at an angle relative to the frame edge), from a neutral ([straight]) position, wherein an inner surface of the retainer is arranged parallel to the frame edge (see inner surface extended upward that is parallel in annotated Fig. 8 above) and spaced a distance therefrom (annotated Ingimundarson Fig. 8A).
	Ingimundarson in view of Chetlapalli and in further view of Burns discloses the invention as described above.
	Ingimundarson in view of Chetlapalli and in further view of Burns as combined does not disclose a second segment having a connector adapted to engage the frame.
	Chetlapalli teaches an analogous frame 478 (spool 478, [0091]) and an analogous cable 480 having analogous first and second segments (two cables 480 may be accommodated, [0092]; thus there are two cable segments) each having a connector adapted to engage the frame (there may be two recesses juxtaposed to accommodate two cables, [0092]; thus it is implicit that each cable would have the connector 482 to retain the cable within the recess).

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that first and second segments of the strap attachment assembly of Ingimundarson in view of Chetlapalli and in further view of Burns each having a connector, as taught by Chetlapalli, in order to provide an improved strap attachment assembly that retains the cable (Chetlapalli, [0092]).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson (US 2013/0184628) in view of Chetlapalli (US 2015/0005685), in view of Houser (US 2005/0273025), and in further view of Burns (US 2016/0120267).  
Regarding claim 20, Ingimundarson discloses an orthopedic device 11 (knee brace 11, [0053]), comprising: a frame member 34 belonging to the orthopedic device ([0057]); a strap 12 (strap 12, Fig. 8A, [0057]) connected to the frame member (0057]); a retainer 78 (cable retainer 78, Fig. 8E, [0064])  arranged to engage the strap([0064]); a cable 32 (cable 32, [0064]) connected to the retainer ([0064, Fig. 8E) having at least one segment (a part or side of cable 32 is a segment) arranged to be adjustably connected to a frame (18) of the orthopedic device (11) (base 18, [0066]; base 18 is part of brace 11, [0057]; thus is a frame of a device; base includes a housing for receiving the tightening device, [0013]; thus frame connected to tightening device which is part of the device; cable connects to tightening device [0064],[0067]; thus cables connect to frame which is connected to tightening device; a cable may be rotatably secured and windable about the tightening device, [0013]; thus cable is adjustable; thus the at least one segment is arranged to be adjustably connected to a frame 18); wherein the frame defines at least one opening (72, 74) through which the cable extends ([0067]) and has a first end portion retained by the frame in said at least one opening ([0067]; cables extend through openings 72, 74, [0067]; each cable has an end portion, see annotated Fig. 8A above with regard to the rejection to claim 11), the at least one opening arranged for angular displacement of the at least one segment of the cable relative to the frame (openings and structural features may be formed to guide the cables, [0067]; thus it follows that the openings are arranged for some angular displacement relative to the frame]); wherein the cable circulates through an internal channel 84 (channel 84, Ingimundarson [0069]) formed by the retainer and oriented at about 180 degrees from entering a first aperture and exiting a second aperture (see annotated Ingimundarson Fig. 8A above with regard to the rejection to claim 18, see Fig. 8E); wherein the cable has first and second segments (two parts or sides of cable 32 is a segment; see annotated Ingimundarson Fig. 8A above with regard to claim 19 rejection) first and second segments adapted to engage the frame (base 18, [0066]; base 18 is part of brace 11, Ingimundarson, [0057]; thus is a frame of a device; base includes a housing for receiving the tightening device, [0013]; thus frame connected to tightening device which is part of the device; cables [which include two segments] connect to tightening device [0064],[0067]; thus cable segments engage the frame via tightening device), the first segment being adapted to extend a first distance farther from a frame edge of the frame to the retainer, than a second distance measured along the second segment from the frame edge of the frame to the retainer (see annotated Ingimundarson Fig. 8A above with regard to the claim 19 rejection); wherein the first and second segments are arranged to extend at an acute angle or an oblique angle relative to the frame edge (see annotated Ingimundarson Fig. 8A above which shows the first segment extends at an angle relative to the frame edge and the second segment extends at an angle relative to the frame edge), from a neutral ([straight]) position, wherein an inner surface of the retainer is arranged parallel to the frame edge (see inner surface extended upward that is parallel in annotated Fig. 8A above with regard to the claim 19 rejection) and spaced a distance therefrom (annotated Ingimundarson Fig. 8A with regard to the claim 19 rejection).
	Ingimundarson does not disclose a connector securable to an end portion of the at least one segment of the cable, the connector arranged to engage the frame; wherein the cable has first and second segments each having a connector adapted to engage the frame.
	Chetlapalli teaches an analogous cable 480 arranged to be connected to an analogous frame 478 (spool 478, [0091],  and a connector 482 (tab or ferrule 482, [0092]) securable to an end portion of a first segment of the cable ([0092]), the connector arranged to engage the frame ([0092]); the analogous cable having first and second segments two cables 480 may be accommodated, [0092]; thus there are two cable segments) each having a connector adapted to engage the frame (there may be two recesses juxtaposed to accommodate two cables, [0092]; thus it is implicit that each cable would have the connector 482 to retain the cable within the recess).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide to the orthopedic device of Ingimundarson a connector securable to an end portion of a first segment of the cable, the connector arranged to engage the frame, wherein the cable has first and second segments each having a connector adapted to engage the frame, as taught by Chetlapalli, in order to provide an improved orthopedic device that facilitates retaining a cable (Chetlapalli, [0092]).
	Ingimundarson in view of Chetlapalli discloses the invention as described above and further disclose wherein the frame has a body (see annotated Chetlapalli, Fig. 7 above with regard to the rejection to claim 14)  defining a cavity 481 (recess 481, Chetlapalli, [0092]) arranged for receiving the connector (Chetlapalli, [0092]), the body defining at least one guide segment 481 (walls of recess 481 [cavity], Chetlapalli, [0092], which inherently guide and are thus guide segments) about which the cable extends see Chetlapalli, annotated Fig. 7 above with regard to claim 14, where cable is curved it extends about the recess 481 [cavity] wall), the connector being adapted to bias against the at least one guide segment (tab or ferrule 482 [connector]is sized to closely fit within the recess to be lodged, Chetlapalli, [0092]; the recess includes at least one guide segment [walls of recess]; thus the connector is adapted to bias against the at least one guide segment).
Ingimundarson in view of Chetlapalli discloses the invention as described above.
Ingimundarson in view of Chetlapalli does not disclose the at least one opening being configured with a taper.
	Houser teaches analogous frame 113, 115 (cable guide, 113, conduit 115, [0023]) defining at least one opening (conduit has opening, see Fig. 1) and an analogous cable 111 ([0023]), the at least one opening being configured with a taper (see opening 115 of conduit in Fig. 1. tapers).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the at least one opening defined by the frame of the orthopedic device of Ingimundarson in view of Chetlapalli is configured with a taper, as taught by Houser, in order to provide an orthopedic device that guides the cable [0023]).
Ingimundarson in view of Chetlapalli and in further view of Houser discloses the invention as described above and further disclose wherein the body and the at least one guide segment form at least one channel 483 (Chetlapalli, [0092]) sized to permit extension of the cable ([0092]) and prevent extension of the connector therein (See Chetlapalli Fig. 7 where connector 482 appears larger than channel 483 opening; thus channel 483 is sized to prevent extension of the connector).
Ingimundarson in view of Chetlapalli and in further view of Houser does not disclose
wherein a detent protrudes from the body toward the at least one guide segment to define a first narrowed channel more narrow than the at least one channel. Docket No.: 19793.668.116/17
Burns teaches an analogous cable 1360 (lace 1360, [0137])  and an analogous body 1310 (body of spool 1310 [analogous frame], [0135]) defining an analogous guide segment (outside flange portion, and cantilevered element that forms channel 1314; see annotated Fig. 20 B above with regard to the claim 16 rejection) wherein a detent (annotated Fig. 20B with regard to the claim 16 rejection) protrudes from the body toward the at least one guide segment (annotated Fig. 20B with regard to the claim 16 rejection) to define a first narrowed channel more narrow than the at least one channel (annotated Fig. 20B with regard to the claim 16 rejection). Docket No.: 19793.668.116/17
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a detent protrudes from the body toward the at least one guide segment of the orthopedic device of Ingimundarson in view of Chetlapalli and in further view of Houser to define a first narrowed channel more narrow than the at least one channel, as taught by Burns, in order to provide an orthopedic device that better aligns channels with entrance and exits (Burns, [0136]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786     

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786